— Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the respondent Kathleen M. Rice, among others, from proceeding with an underlying criminal action entitled People v Armstead, commenced in the Supreme Court, Nassau County, under indictment No. 950/10, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the proceeding is dismissed as academic, without costs or disbursements.
The proceeding has been rendered academic, as the petitioner was sentenced on July 9, 2012, in the underlying criminal action. Mastro, J.E, Rivera, Chambers and Lott, JJ., concur.